DETAILED ACTION

The instant application having application No 16/750589 filed on 10/23/2020 is presented for examination by the examiner.

Examiner Notice
Claim 1 would be allowable if (i) claims 2 or 4 or 6 or 8 or 12 or 13 are incorporated into the independent claim 1.
Claim 18 would be allowable if (i) both claims 21-22 are incorporated into the independent claim 18.
Claim 23 would be allowable if (i) claims 30 are incorporated into the independent claim 23.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 9, and 18-29 are rejected under 35 U.S.C. 103 as being unpatentable over LIU et al. (US 20200196384, Jun. 18, 2020) in view of CHARI et al. (US 20190373464, Dec. 5, 2019).

Regarding Claim 1, LIU discloses 	transmitting, by each of the two or more extender devices, uplink transmission data to a cellular network(page 1, par(0013), line 1-10, in uplink transmission, the relay is configured to obtain an uplink RRC message from the peer RRC layer on the interface between the relay and the terminal(wherein relay is an external device), generate an uplink NGAP message on the peer NGAP layer on the interface between the relay and the base station based on the uplink RRC message, carry the uplink NGAP message on the peer RRC layer on the interface between the relay and the base station, and send the uplink NGAP message to the base station(transmitting by the external device to  a cellular network));
	receiving, by each of the two or more extender devices, downlink
transmission data from a respective cellular network(page 11, par(0277), line 1-10, the relay receives(external devices receiving) the downlink data packet from the corresponding DRB on the second interface, map the downlink data packet corresponding to the QoS flow to a DRB on a first interface, and send the downlink data packet to the terminal);
	transmitting, by each of the two or more extender devices via the peer-to-peer
wireless interfaces, the received downlink transmission data (page 11, par (0277), line 1-10, the relay receives (external devices receiving) the downlink data packet from the corresponding DRB on the second interface, the received downlink transmission data map the downlink data packet corresponding to the QoS flow to a DRB on a first interface, and send the downlink data packet to the terminal, also see par(0263), a terminal and a relay each include a peer (e.g., peer-to-peer) RRC layer); 
(page 11, par (0277), line 1-10, the relay receives (external devices receiving) the downlink data packet from the corresponding DRB on the second interface, the received downlink transmission data map the downlink data packet corresponding to the QoS flow to a DRB on a first interface, and send the downlink data packet to the terminal, also see par(0263), a terminal and a relay each include a peer (e.g., peer-to-peer) RRC layer(wherein relay is a external device and the terminal are the consumer device receiving the downlink data via per-to peer interface)).
	LIU discloses all aspects of the claimed invention, except of wireless communication, the method comprising establishing, by a consumer device, peer-to-peer wireless interfaces with two or more extender devices; transmitting concurrently, from the consumer device, uplink data to each of the two or more extender devices.
	Chari the same field of invention teaches of wireless communication, the method comprising establishing, by a consumer device, peer-to-peer wireless interfaces with two or more extender devices(page 8, par(0119), line 1-10, the message exchange between system and the extender device performed over a P2P Wi-Fi(peer-to-peer wireless), also see par(0031), line 1-10, wireless extender devices that work with devices);
	transmitting concurrently, from the consumer device, uplink data to each of
the two or more extender devices(page 2, par(0031), line 1-10, wireless extender devices that work with devices, include a wireless extender device that is directed to improve performance of particular multimedia devices associated with a user's account).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the consumer device, peer-to-peer wireless interfaces with two or more extender devices the teaching of LIU to include the message exchange between system and the extender device performed over a P2P Wi-Fi the teaching of Chari because it is providing access customer account information including multimedia devices and network credentials associated with the customer account.

	Regarding Claim 3, LIU discloses the two or more extender devises comprise a first extender device and a second extender device, and wherein the method further comprises transmitting(page 11, par (0277), line 1-10, the relay receives (external devices receiving) the downlink data packet from the corresponding DRB on the second interface, the received downlink transmission data map the downlink data packet corresponding to the QoS flow to a DRB on a first interface, and send the downlink data packet to the terminal, also see par(0263), a terminal and a relay each include a peer (e.g., peer-to-peer) RRC layer(wherein relay is a external device and the terminal are the consumer device receiving the downlink data via per-to peer interface)), by the first extender device, to a cellular network operated by a first mobile network operator, and transmitting, by the second extender device, to a cellular network operated by a second mobile network operator(page 11, par (0277), line 1-10, the relay receives (external devices receiving) the downlink data packet from the corresponding DRB on the second interface, the received downlink transmission data map the downlink data packet corresponding to the QoS flow to a DRB on a first interface, and send the downlink data packet to the terminal, also see par(0263), a terminal and a relay each include a peer (e.g., peer-to-peer) RRC layer, also see par(0258), The relay is a network side device operated by an operator(wherein the relay is an extender device which is operated by the operator)).

	Regarding Claim 5, LIU discloses the two or more extender devises comprise a first extender device and a second extender device, and wherein the method further comprises transmitting, by the first extender device on a first channel, to a cellular network operated by a first mobile network operator, and transmitting, by the second extender device on a second channel, to a cellular network operated by the first mobile network operator(page 11, par (0277), line 1-10, the relay receives (external devices receiving) the downlink data packet from the corresponding DRB on the second interface, the received downlink transmission data map the downlink data packet corresponding to the QoS flow to a DRB on a first interface, and send the downlink data packet to the terminal, also see par(0263), a terminal and a relay each include a peer (e.g., peer-to-peer) RRC layer, also see par(0258), The relay is a network side device operated by an operator(wherein the relay is an extender device which is operated by the operator)).

	Regarding Claim 7, LIU discloses establishing a peer-to-peer wireless interface
with two or more extender devices comprises establishing a peer-to-peer wireless interface with a first extender device using a first wireless protocol, and establishing a (page 11, par (0277), line 1-10, the relay receives (external devices receiving) the downlink data packet from the corresponding DRB on the second interface, the received downlink transmission data map the downlink data packet corresponding to the QoS flow to a DRB on a first interface, and send the downlink data packet to the terminal, also see par(0263), a terminal and a relay each include a peer (e.g., peer-to-peer) RRC layer).

	Regarding Claim 9, LIU discloses establishing, by a consumer device, a peer-to-peer wireless interface with two or more extender devices comprises communicating with a first extender device of the two or more extender devices on a first peer-to-peer wireless interface on a first channel, and communicating with a second extender device of the two or more extender devices on the peer-to-peer wireless interface on a second channel(page 1, par(0013), line 1-10, in uplink transmission, the relay is configured to obtain an uplink RRC message from the peer RRC layer on the interface between the relay and the terminal(wherein relay is an external device), generate an uplink NGAP message on the peer NGAP layer on the interface between the relay and the base station based on the uplink RRC message, carry the uplink NGAP message on the peer RRC layer on the interface between the relay and the base station, and send the uplink NGAP message to the base station(transmitting by the external device to  a cellular network)).

Claim 18, LIU discloses uplink transmission data to a first cellular network (page 1, par (0013), line 1-10, in uplink transmission, the relay is configured to obtain an uplink RRC message from the peer RRC layer on the interface between the relay and the terminal(wherein relay is an external device), generate an uplink NGAP message on the peer NGAP layer on the interface between the relay and the base station);
	transmitting, by the consumer device, uplink transmission data to a second cellular network concurrently with the transmitting, by the consumer device via the at
least one extender device, uplink transmission data to the first cellular network(page 1, par(0013), line 1-10, in uplink transmission, the relay is configured to obtain an uplink RRC message from the peer RRC layer on the interface between the relay and the terminal(wherein relay is an external device), generate an uplink NGAP message on the peer NGAP layer on the interface between the relay and the base station based on the uplink RRC message, carry the uplink NGAP message on the peer RRC layer on the interface between the relay and the base station, and send the uplink NGAP message to the base station(transmitting by the external device to  a cellular network));
	receiving, at the consumer device from the at least one extender device via the
peer-to-peer wireless interface, data related to a downlink transmission from the first
cellular network(page 11, par(0277), line 1-10, the relay receives(external devices receiving) the downlink data packet from the corresponding DRB on the second interface, map the downlink data packet corresponding to the QoS flow to a DRB on a first interface, and send the downlink data packet to the terminal); and
	receiving, at the consumer device, downlink transmission data from the
) the downlink data packet from the corresponding DRB on the second interface, the received downlink transmission data map the downlink data packet corresponding to the QoS flow to a DRB on a first interface, and send the downlink data packet to the terminal, also see par(0263), a terminal and a relay each include a peer (e.g., peer-to-peer) RRC layer(wherein relay is a external device and the terminal are the consumer device receiving the downlink data via per-to peer interface)).
	LIU discloses all aspects of the claimed invention, except wireless communication, the method comprising establishing, by a consumer device, a peer-to-peer wireless interface with at least one extender device; transmitting, by the consumer device via the at least one extender device.
	Chari the same field of invention teaches wireless communication, the method comprising establishing, by a consumer device, a peer-to-peer wireless interface with at least one extender device (page 8, par (0119), line 1-10, the message exchange between system and the extender device performed over a P2P Wi-Fi (peer-to-peer wireless), also see par (0031), line 1-10, wireless extender devices that work with devices);
	transmitting, by the consumer device via the at least one extender device(page 2, par(0031), line 1-10, wireless extender devices that work with devices, include a wireless extender device that is directed to improve performance of particular multimedia devices associated with a user's account).
LIU and Chari are analogous art because they are from the same field of endeavor of access to a service device.


	Regarding Claim 19, LIU discloses the first cellular network and the second
cellular network are operated by the same mobile network operator(page 11, par (0277), line 1-10, the relay receives (external devices receiving) the downlink data packet from the corresponding DRB on the second interface, the received downlink transmission data map the downlink data packet corresponding to the QoS flow to a DRB on a first interface, and send the downlink data packet to the terminal, also see par(0263), a terminal and a relay each include a peer (e.g., peer-to-peer) RRC layer, also see par(0258), The relay is a network side device operated by an operator(wherein the relay is an extender device which is operated by the operator)).

	Regarding Claim 20, LIU discloses the first cellular network and the second
cellular network are operated by different mobile network operators(page 11, par (0277), line 1-10, the relay receives (external devices receiving) the downlink data packet from the corresponding DRB on the second interface, the received downlink transmission data map the downlink data packet corresponding to the QoS flow to a DRB on a first interface, and send the downlink data packet to the terminal, also see par(0263), a terminal and a relay each include a peer (e.g., peer-to-peer) RRC layer, also see par(0258), The relay is a network side device operated by an operator(wherein the relay is an extender device which is operated by the operator)).

	Regarding Claim 21, LIU discloses all aspects of the claimed invention, except transmitting, by the consumer device via the at least one extender device, uplink transmission data to a cellular network includes transmitting uplink transmission data from the at least one extender device and a cellular base station using multiple-input and multiple-output (MIMO) communication.
	Chari the same field of invention teaches transmitting, by the consumer device via the at least one extender device, uplink transmission data to a cellular network includes transmitting uplink transmission data from the at least one extender device and a cellular base station using multiple-input and multiple-output (MIMO) communication (page 13, par(0177), line 1-10, multiple-input and multiple-output (MIMO) features such as beamforming, and multi-user MIMO, and an ability to exchange network topology information).

	Regarding Claim 22, LIU discloses all aspects of the claimed invention, except
transmitting, by the consumer device via the at least one extender device uplink transmission data to a cellular network, includes transmitting uplink transmission data from the consumer device via a first extender device to a cellular base station using multiple-input and multiple-output (MIMO) communication, and transmitting uplink transmission data from the consumer device via a second extender device to a cellular base station using multiple-input and multiple-output (MIMO) communication.
	Chari the same field of invention teaches transmitting, by the consumer device via the at least one extender device uplink transmission data to a cellular network, includes transmitting uplink transmission data from the consumer device via a first extender device to a cellular base station using multiple-input and multiple-output (MIMO) communication(page 13, par(0177), line 1-10, multiple-input and multiple-output (MIMO) features such as beamforming, and multi-user MIMO, and an ability to exchange network topology information,  also see par(0031), line 1-10, wireless extender devices that work with devices), and transmitting uplink transmission data from the consumer device via a second extender device to a cellular base station using multiple-input and multiple-output (MIMO) communication(page 13, par(0177), line 1-10, multiple-input and multiple-output (MIMO) features such as beamforming, and multi-user MIMO, and an ability to exchange network topology information, par(0119), line 1-10, the message exchange between system and the extender device performed over a P2P Wi-Fi(peer-to-peer wireless)).

	Regarding Claim 23, LIU discloses sending data from the consumer device to a communication network via another communication link concurrently with sending data via the peer-to-peer wireless link(page 11, par (0277), line 1-10, the relay receives (external devices receiving) the downlink data packet from the corresponding DRB on the second interface, the received downlink transmission data map the downlink data packet corresponding to the QoS flow to a DRB on a first interface, and send the downlink data packet to the terminal, also see par(0263), a terminal and a relay each include a peer (e.g., peer-to-peer) RRC layer).
	LIU discloses all aspects of the claimed invention, except of wireless communication, the method comprising sending data from a consumer device for cellular communication to an extender device via a first peer-to-peer wireless link.
	Chari the same field of invention teaches wireless communication, the method comprising sending data from a consumer device for cellular communication to an extender device via a first peer-to-peer wireless link (page 8, par (0119), line 1-10, the message exchange between system and the extender device performed over a P2P Wi-Fi (peer-to-peer wireless), also see par (0031), line 1-10, wireless extender devices that work with devices).
LIU and Chari are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the consumer device, peer-to-peer wireless interfaces with two or more extender devices the teaching of LIU to include the message exchange between system and the extender device performed over a P2P Wi-Fi the teaching of Chari because it is providing access customer account information including multimedia devices and network credentials associated with the customer account.

	Regarding Claim 24, LIU discloses the another communication link comprises a cellular communication link (page 11, par (0277), line 1-10, the relay receives (external devices receiving) the downlink data packet from the corresponding DRB on the second interface, the received downlink transmission data map the downlink data packet corresponding to the QoS flow to a DRB on a first interface, and send the downlink data packet to the terminal).

	Regarding Claim 25, LIU discloses all aspects of the claimed invention, except
another communication link comprises a second peer-to-peer wireless link between the consumer device and an extender device.
	Chari the same field of invention teaches the another communication link comprises a second peer-to-peer wireless link between the consumer device and an extender device (page 8, par (0119), line 1-10, the message exchange between system and the extender device performed over a P2P Wi-Fi(peer-to-peer wireless), also see par(0031), line 1-10, wireless extender devices that work with devices).

	Regarding Claim 26, LIU discloses  establish a second communication channel for transmission of data from the consumer device to a second cellular network concurrent with establishing the first communication channel(page 11, par (0277), line 1-10, the relay receives (external devices receiving) the downlink data packet from the corresponding DRB on the second interface, the received downlink transmission data map the downlink data packet corresponding to the QoS flow to a DRB on a first interface, and send the downlink data packet to the terminal, also see par(0263), a terminal and a relay each include a peer (e.g., peer-to-peer) RRC layer(wherein relay is a external device and the terminal are the consumer device receiving the downlink data via per-to peer interface)).
a communication device, comprising one or more computer hardware processors in communication with a non-transitory computer storage medium, the one or more computer hardware processors configured to execute the computer-executable instructions stored on the non-transitory storage medium to at least establish a first communication channel with at least one extender device for transmission of data from the consumer device to a first cellular network.
	Chari the same field of invention teaches a communication device, comprising one or more computer hardware processors in communication with a non-transitory computer storage medium, the one or more computer hardware processors configured to execute the computer-executable instructions stored on the non-transitory storage medium to at least establish a first communication channel with at least one extender device for transmission of data from the consumer device to a first cellular network (page 8, par(0119), line 1-10, the message exchange between system and the extender device performed over a P2P Wi-Fi(peer-to-peer wireless), also see par(0031), line 1-10, wireless extender devices that work with devices).
LIU and Chari are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the consumer device, peer-to-peer wireless interfaces with two or more extender devices the teaching of LIU to include the message exchange between system and the extender device performed over a P2P Wi-Fi the teaching of Chari 

	Regarding Claim 27, LIU discloses the first cellular network and
the second cellular network are operated by the same mobile network operator(page 11, par (0277), line 1-10, the relay receives (external devices receiving) the downlink data packet from the corresponding DRB on the second interface, the received downlink transmission data map the downlink data packet corresponding to the QoS flow to a DRB on a first interface, and send the downlink data packet to the terminal, also see par(0263), a terminal and a relay each include a peer (e.g., peer-to-peer) RRC layer, also see par(0258), The relay is a network side device operated by an operator(wherein the relay is an extender device which is operated by the operator)).

	Regarding Claim 28, LIU discloses the first cellular network and
the second cellular network are operated by different mobile network operators(page 11, par (0277), line 1-10, the relay receives (external devices receiving) the downlink data packet from the corresponding DRB on the second interface, the received downlink transmission data map the downlink data packet corresponding to the QoS flow to a DRB on a first interface, and send the downlink data packet to the terminal, also see par(0263), a terminal and a relay each include a peer (e.g., peer-to-peer) RRC layer, also see par(0258), The relay is a network side device operated by an operator(wherein the relay is an extender device which is operated by the operator)).

Claim 29, LIU discloses the one or more computer
hardware processors are further configured to execute the computer-executable instructions stored on the non-transitory storage medium to at least transmit by the consumer device uplink transmission data via the first communication channel; and
transmit by the consumer device uplink transmission data on the second communication channel concurrent with transmitting uplink transmission data via the first communication channel(page 1, par(0013), line 1-10, in uplink transmission, the relay is configured to obtain an uplink RRC message from the peer RRC layer on the interface between the relay and the terminal(wherein relay is an external device), generate an uplink NGAP message on the peer NGAP layer on the interface between the relay and the base station based on the uplink RRC message, carry the uplink NGAP message on the peer RRC layer on the interface between the relay and the base station, and send the uplink NGAP message to the base station(transmitting by the external device to  a cellular network)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
Segal et al. (US 20190020853, Jan.17, 2019) teaches System and Method for Interactive Video conferencing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL ZAIDI whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464